

114 HR 6023 IH: Territory Health Insurance Tax Relief Act of 2016
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6023IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. Curbelo of Florida (for himself and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo exempt health insurance of residents of United States territories from the annual fee on health
			 insurance providers.
	
 1.Short titleThis Act may be cited as the Territory Health Insurance Tax Relief Act of 2016. 2.Health insurance of residents of United States territories exempt from annual fee on health insurance providers (a)In generalSection 9010(b) of the Patient Protection and Affordable Care Act is amended by adding at the end the following new paragraph:
				
					(4)Exception for health insurance of residents of United States territories
 (A)In generalSolely for purposes of paragraph (1)(A), the term United States health risk shall not include the health risk of any individual who is a bona fide resident of Guam, American Samoa, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands (as determined under section 937(a)).
 (B)Exception not to increase fee allocationThe amount determined under paragraph (1)(B) shall be determined without regard to subparagraph (A) of this paragraph..
 (b)ReportingSection 9010(g)(1) of the Patient Protection and Affordable Care Act is amended by inserting (and the amount of such net premiums to which subsection (b)(4)(A) applies) before the period at the end. (c)Effective date (1)In generalThe amendments made by this section shall apply to calendar years beginning after the date of the enactment of this Act.
 (2)Transitional rule for reportingFor purposes of applying the amendment made by subsection (a) with respect to the first calendar year beginning after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s designee) shall provide a method for covered entities to report the information described in the amendment made by subsection (b) for the calendar year which precedes such first calendar year.
				